92 F.3d 1179
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Wilbur P. HOLLAR;  Ruth Carol Hollar, Debtors.Wilbur P. HOLLAR;  Ruth Carol Hollar, Plaintiffs-Appellants,v.UNITED STATES of America;  Internal Revenue Service,Defendants-Appellees.
No. 95-3075.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  N. Carlton Tilley, Jr., District Judge.  (CA-95-446-2, BK-93-11389C-7W-B, BK-93-2087W-A)
Wilbur P. Hollar, Ruth Carol Hollar, Appellants Pro Se.  Robert William Metzler, Gary Dexter Gray, Gary R. Allen, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC, for Appellees.
M.D.N.C.
AFFIRMED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order affirming the bankruptcy court's order granting judgment for the United States in their adversary proceeding seeking to set aside as a fraudulent transfer the tax sale of a parcel of property and seeking a declaration that their 1989 and 1990 income tax liabilities are dischargeable in bankruptcy.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Hollar v. United States, Nos.  CA-95-446-2;  BK-93-11389C-7W-B;  BK-93-2087W-A (M.D.N.C. Aug. 23, 1995).  We also deny the motions of the United States for sanctions and to consolidate this appeal with another appeal filed by the Appellants.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED